Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance: In view of the amendments/remarks filed on 03/15/2021, all prior rejections/objections are withdrawn and claims 1-4, 8-11 and 15-26 are allowed. 

	Regarding independent claims 1 and 8, none of the cited arts in combination disclose or suggests at least the “wherein the weighted softmax with cross-entropy is at an output layer of the machine learning model and includes a weighting function determined based on a ratio of a pixels count of the one or more continuous lane lines to a total pixels count of the image, and wherein a weight of the weighting function is unique for each image;”, therefore claims 1 and 8 are allowed. Dependent claims 2-4, 9-11 and 22-25 depends directly or indirectly on claims 1 and 8, therefore they are allowed.

As indicated in the last office action mailed on 12/14/2020 regarding claim 15, none of the cited arts in combination disclose or suggests at least the “determining a ratio of pixels count for pixels of the continuous lane lines to a total pixel count of the image; determining a weighting function for the weighted softmax cross-entropy loss based on the determined ratio;” along with other limitations, therefore claim 15 is allowed. .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYESH PATEL whose telephone number is (571)270-1227.  The examiner can normally be reached on IFW Mon-FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


JAYESH PATEL
Primary Examiner
Art Unit 2669



/JAYESH A PATEL/Primary Examiner, Art Unit 2669